Citation Nr: 0810075	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the May 21, 1984, decision of the Board of Veterans' 
Appeals (Board), which denied a rating in excess of 50 
percent for schizophrenia secondary to episodic excessive 
drinking, and also denied a total rating based upon 
individual unemployability due to service connected 
disability (TDIU) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The moving party is a veteran who served on active duty from 
November 1976 to May 1979.

This case comes before the Board in connection with an 
October 1999 motion alleging CUE in the Board's May 21, 1984, 
March 1, 1989, and June 14, 1990, decisions.

In its May 1984 decision, the Board denied the veteran's 
claim for an increased evaluation for schizophrenia and a 
TDIU rating.  In September 1984, the veteran again sought an 
increase and, by rating action in June 1985, the RO granted 
an increased evaluation, from 50 to 100 percent, effective 
from September 1984 (and also made a determination that the 
veteran was incompetent to handle his VA benefit funds 
without assistance, effective from June 1985).

Thereafter, a March 1989 decision of the Board denied the 
veteran's claim for an effective date earlier than September 
1984 for the award of the 100 percent disability evaluation 
for schizophrenia.  Then, a June 1990 Board decision found 
that new and material evidence had not been submitted and 
that there was no new factual basis to warrant an earlier 
effective date for the award of the 100 disability 
evaluation.  The veteran appealed the Board's June 1990 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By decision of a three-judge panel in June 
1993, the Court affirmed the Board's June 1990 decision.  (To 
protect the veteran's privacy, the official citation to that 
decision is not set out here.)  The Court held that the 
effective date assigned for the grant of an increased 
evaluation for schizophrenia, based upon the claim filed in 
September 1984, was the correct effective date under the law.  
The veteran did not appeal the Court's decision to a higher 
court, and it is final.

The above-described decision by the Court affirmed the 
Board's June 1990 decision that no new factual basis had been 
provided to warrant an earlier effective date for the award 
of the 100 percent disability evaluation.  The Court also 
held that September 1984 was the correct effective date under 
law for the grant of the 100 percent evaluation, thus also 
essentially affirming the Board's March 1989 decision which 
denied an effective date earlier than September 1984 for the 
award of the increase rating.  The finality of the Court 
decision is not in dispute.  Thus, the Board will confine its 
consideration herein to the matter of whether there was CUE 
in the Board's decision of May 21, 1984, which denied a 
rating in excess of 50 percent for schizophrenia and a TDIU 
rating.

In November 2004 the present matter came before the Board, 
and the Board issued a decision denying the Motion.  The 
veteran appealed to the Court, and in June 2007, the Court 
issued a single-judge Memorandum Decision, which reversed the 
Board's November 2004 decision and remanded the matter for 
further action, as discussed below.  That decision of the 
Court is the law of the case herein, and the Board must 
follow it.

The Board also notes that the now pending issues of 
entitlement to a rating in excess of 50 percent for 
schizophrenia for the period from May 9, 1979, to September 
26, 1984, and entitlement to a TDIU rating for the period 
from May 9, 1979, through September 26, 1984, will be 
addressed in a separate decision.

FINDINGS OF FACT

1.  In a May 21, 1984, decision, the Board denied the 
veteran's claim of entitlement to a rating in excess of 50 
percent for schizophrenia, and denied entitlement to a TDIU 
rating.

2.  As mandated by the Court's Memorandum Decision of June 
2007, the Board now finds that the decision of the Board 
issued on May 21, 1984, was not supported by the evidence 
then of record.

CONCLUSION OF LAW

The May 21, 1984, Board decision was a product of clear and 
unmistakable error, and must be vacated.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1404 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Court has held that, "as a matter of law, the VCAA is 
inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002).  

II.  Background and Contentions

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2007).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  38 C.F.R. § 
20.1404(b).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400.  
Section § 20.1403(a) provides that CUE is a very specific and 
rare kind of error.  It is the kind of error of fact or law 
which, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

A review for CUE in a prior Board decision must be based upon 
the record and the law in existence when that decision was 
made.  38 C.F.R. § 20.1403(b)(1).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

By way of background, the Board notes that, in the decision 
of May 1984, the Board denied the veteran's claim for an 
increased evaluation for schizophrenia and for a TIDU rating.  
Received from the veteran in October 1999 was his motion to 
revise the decision of May 1984 based upon CUE.  

In November 2004 the Board issued a decision which 
essentially found no CUE in the May 1984 Board decision.  The 
veteran filed an appeal, and in June 2007 the Court issued a 
single-judge Memorandum Decision.  The Court reversed the 
Board's November 2004 decision, and concluded that "had the 
Board in 1984 correctly applied the law extant at the time of 
that decision, an assignment greater than a 50% disability 
rating for [the veteran's] schizophrenia would have 
resulted".  

When the Court issues a ruling with regard to a Board 
decision on appeal, the Court's ruling becomes the law of the 
case.  In light of the Court's Memorandum Decision, issued by 
the Chief Judge in June 2007, the Board must now find that 
there was CUE in the May 1984 Board decision.  Accordingly, 
the motion for revision of the May 1984 Board decision based 
on CUE, is granted.  In addition, since the Court also held 
(as described in another decision being issued today) that a 
1980 decision by the RO never became final, the Board's May 
1984 is moot, and is therefore vacated in the present 
decision.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion, when it is concluded that an appellant 
has been denied due process of law or when benefits were 
allowed based on false or fraudulent evidence.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).  

In light of the Court's June 2007 Memorandum Decision, 
reversing the November 2004 Board decision which had found no 
CUE in the May 21, 1984, decision of the Board, and in light 
of the discussion above, the May 21, 1984, Board decision 
must be vacated.


ORDER

Clear and unmistakable error having been established, the 
motion for revision of the May 21, 1984, decision of the 
Board, which denied entitlement to a rating in excess of 50 
percent for schizophrenia and a TDIU, is granted, and the May 
1984 decision is hereby vacated.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


